United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0217
Issued: June 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2017 appellant filed a timely appeal from a July 6, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective February 27, 2017, due to her failure to attend a
scheduled medical examination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 2008 appellant, then a 55-year-old medical instrument technician, filed a
traumatic injury claim (Form CA-1) alleging that, on January 9, 2008, she sustained head, neck,
arm, and hand injuries while reaching for an endoscope case in the performance of her duties,
which fell and hit her head. She stopped work on January 11, 2008. OWCP initially accepted the
claim for mild head contusion. It subsequently expanded acceptance of the claim to include
aggravation of degenerative cervical disc disease, left partial rotator cuff tear, aggravation of
degenerative arthritis of the cervical spine, and neck and shoulder myofascial pain. Appellant
received compensation for temporary total disability from OWCP on the supplemental roll
commencing March 2, 2008. On November 3, 2008 she returned to limited-duty work, four hours
a day, three days a week. On July 3, 2012 appellant retired from the employing establishment.
By decision dated December 5, 2012, OWCP denied appellant’s schedule award claim
(Form CA-7). It noted that she had not responded to its September 17, 2012 development letter,
which requested that she submit a medical report from her physician assessing her permanent
impairment based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides)2 and establishing the date on which she
reached maximum medical improvement (MMI).
By letters dated September 8 and 9, 2015, OWCP referred appellant to Dr. Christopher B.
Geary, a Board-certified orthopedic surgeon, in Boston, Massachusetts, for a second opinion
evaluation to determine the nature of her condition, extent of her disability, and appropriate
medical treatment. It advised that an appointment had been scheduled for October 1, 2015 at 8:00
a.m. Appellant was further advised that, if she refused or obstructed the examination, her
compensation could be suspended under 5 U.S.C. § 8123(d).
On September 29, 2015 appellant informed OWCP that she was unable to attend the
October 1, 2015 appointment because she was in Florida. By letter dated September 29, 2015,
OWCP notified her that an appointment with Dr. Geary was rescheduled for October 15, 2015 at
2:00 p.m.
An October 15, 2015 letter reflects that OWCP was notified by QTC Medical Services,
OWCP’s scheduling contractor, that appellant did not appear for her October 15, 2015
examination.
In an October 23, 2015 notice, OWCP proposed to suspend appellant’s compensation
benefits pursuant to 5 U.S.C. § 8123(d) as she failed to attend the examination scheduled for
October 15, 2015 with Dr. Geary. Appellant was advised that she should provide a written
explanation of her reasons, with substantive corroborating evidence, within 14 days for failing to
attend the scheduled examination.
During a telephone conversation on November 4, 2015 and by letter of the same date,
appellant advised OWCP that she no longer lived in Massachusetts. She claimed that being
subjected to further evaluation was a form of harassment by OWCP. Appellant noted that OWCP
2

A.M.A., Guides (6th ed. 2009).

2

had sent her to an evaluation performed on December 7, 2010 by Dr. St. George Tucker Aufranc,
a Board-certified orthopedic surgeon and an impartial medical specialist, who agreed that her
restrictions were permanent and that she had reached MMI.3 In a letter dated November 5, 2015,
she advised OWCP of her new permanent address in Florida.
By decision dated December 8, 2015, OWCP finalized its proposed suspension, effective
November 15, 2015. It noted that it directed appellant on September 29, 2015 to report for the
examination scheduled on October 15, 2015, but she did not attend the examination or show good
cause for her failure to attend the examination as she failed to indicate her intent to reschedule the
appointment in her November 4, 2015 response letter.
By appeal request form and letter dated December 13, 2013 and received by OWCP on
December 13, 2015, appellant requested a review of the written record by an OWCP hearing
representative. She noted that when she was contacted by QTC Medical Services on October 14,
2015 about her October 15, 2015 appointment with Dr. Geary that was the first communication
she had received about the scheduled appointment. Appellant advised QTC’s Medical Services
representative that she lived in Florida and that she could not be in Massachusetts on the next day.
She indicated that the representative notified OWCP that she would not be able to attend the
appointment with Dr. Geary. Appellant further indicated that on October 14, 2015 she informed
OWCP that she lived in Florida and that she could not get a ﬂight out in time for the appointment.
She maintained that she had notified OWCP of her change of address. OWCP informed her that
her records would be transferred to a Florida district office. Appellant related that she thought she
would be hearing from the Florida district office, but instead she received OWCP’s December 8,
2015 suspension decision. She requested that the decision be overturned as her address change
was never documented in her records by OWCP after three failed attempts to do so.
By decision dated April 26, 2016, an OWCP hearing representative reversed the
December 8, 2015 decision and directed that appellant’s wage-loss compensation be reinstated
retroactive to November 15, 2015. She found that OWCP did not consider the fact that appellant
resided in Florida at the time it scheduled her for a second opinion examination in Massachusetts,
which was a reasonable and acceptable explanation for her failure to appear.
By letters dated November 14 and December 14, 2016, OWCP referred appellant to
Dr. Fuchs in Fort Meyers, Florida for a second opinion evaluation. It advised that an appointment
had been scheduled for January 10, 2017 at 10:30 a.m. OWCP further advised that, if appellant
refused or obstructed the examination, her compensation could be suspended under 5 U.S.C.
§ 8123(d).
On December 20, 2016 appellant informed OWCP that she had not received any
compensation benefits in accordance with OWCP’s hearing representative’s April 26, 2016
decision.

3

The Board notes that Dr. Aufranc was selected by OWCP as an impartial medical specialist to resolve a conflict
in medical opinion evidence between Dr. Joseph F. Audette, an attending Board-certified physiatrist, and Dr. Joel A.
Saperstein, a Board-certified orthopedic surgeon and an OWCP referral physician, regarding appellant’s work
capacity.

3

In a letter dated January 11, 2017, QTC Medical Services informed OWCP that appellant
did not attend the January 10, 2017 appointment with Dr. Fuchs in Fort Meyers, Florida.
In a notice dated February 6, 2017, OWCP proposed to suspend appellant’s compensation
benefits pursuant to 5 U.S.C. § 8123(d) for failure to attend the January 10, 2017 examination with
Dr. Fuchs. Appellant was advised that she should provide a written explanation of her reasons,
with substantive corroborating evidence, within 14 days for failing to attend the scheduled
examination. She did not respond within the allotted time.
By decision dated February 27, 2017, OWCP finalized its proposed suspension, effective
that same date. It noted that it had directed appellant on December 14, 2016 to report for the
examination scheduled on January 10, 2017, but she did not attend the examination or show good
cause for her failure to attend the examination as she failed to respond to the proposed suspension
notice.
In a February 20, 2017 letter received by OWCP on February 28, 2017, appellant
responded to the February 6, 2017 proposed suspension notice. She reiterated her prior
contentions.
In an appeal request form and letter dated March 22, 2017 and received by OWCP on
March 30, 2017, appellant requested a review of the written record by an OWCP hearing
representative regarding the February 27, 2017 decision. She restated her prior arguments.
By decision dated July 6, 2017, a second OWCP hearing representative affirmed the
February 27, 2017 decision, finding that appellant failed to attend an OWCP-directed examination
and failed to provide an adequate reason for failure to do so.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability as
a result of federal employment, to undergo a physical examination as it deems necessary.4 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.5 OWCP
regulations at section 10.320 provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.6 Section
8123(d) of FECA and section 10.323 of OWCP regulations provide that, if an employee refuses to
submit to or obstructs a directed medical examination, his or her right to compensation is
suspended until the refusal or obstruction ceases.7 OWCP procedures provide that, before OWCP
may invoke these provisions, the employee is to be provided a period for 14 days within which to

4

5 U.S.C. § 8123.

5

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

6

20 C.F.R. § 10.320.

7

5 U.S.C. § 8123; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

4

present in writing his or her reasons for the refusal or obstruction.8 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.9
ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation, pursuant to
5 U.S.C. § 8123(d), for failure to attend a medical examination.
OWCP scheduled a second opinion evaluation on January 10, 2017 with Dr. Fuchs in Fort
Meyers, Florida. Appellant did not appear for the scheduled examination. By decision dated
February 27, 2017, OWCP suspended her compensation benefits based on her failure to appear.
On July 6, 2017 an OWCP hearing representative affirmed the February 27, 2017 decision.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regard to instructing a claimant to undergo
a medical examination, is that of reasonableness.10 The Board has interpreted the plain meaning
of section 8123(d) to provide that compensation is not payable while a refusal or obstruction of an
examination continues.11
On December 14, 2016 OWCP advised appellant that it would refer her for a second
opinion examination and that, if she did not keep the appointment, her benefits could be suspended.
Appellant was referred for a second opinion evaluation with Dr. Fuchs and was advised of the need
for the examination and the time and place for the scheduled appointment. She did not attend the
scheduled January 10, 2017 appointment.
OWCP subsequently allowed appellant 14 days to provide reasons for failing to appear.12
In response and on appeal, appellant contended that a medical examination should not have been
scheduled because OWCP never reinstated her workers’ compensation benefits retroactive to
November 15, 2015 as directed by OWCP’s hearing representative’s April 26, 2016 decision,
which reversed OWCP’s December 8, 2015 OWCP decision suspending her compensation
benefits for failure to attend an October 15, 2015 medical examination. The fact that OWCP did
not reinstate appellant’s compensation benefits in compliance with the April 26, 2016 decision is

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
9

Id.

10

Lynn C. Huber, 54 ECAB 281 (2002).

11

M.B., Docket No. 10-1755 (issued March 24, 2011).

12

5 U.S.C. § 8123; S.B., 58 ECAB 267 (2007).

5

not a sufficient reason for her failure to attend the January 10, 2017 medical examination.13
Appellant has not otherwise explained why she did not attend the scheduled examination.
As appellant did not attend the January 10, 2017 scheduled examination and failed to
provide good cause for failing to appear within 14 days of OWCP’s February 6, 2017 notice of
proposed suspension, the Board finds that OWCP properly suspended entitlement to future
compensation in accordance with 5 U.S.C. § 8123(d) until the date on which she agrees to attend
the examination.14 When appellant actually reports for examination, payment retroactive to the
date on which she agreed to attend the examination may be made.15
On appeal appellant contends that she has not received workers’ compensation benefits
since November 15, 2015 despite an OWCP hearing representative’s April 26, 2016 decision,
which reversed a prior December 8, 2015 OWCP suspension decision and reinstated her
compensation benefits as of November 15, 2015. She notes that, after being notified about a
medical examination with Dr. Fuchs and an OWCP referral physician, she unsuccessfully tried to
contact OWCP to request that they reinstate her compensation benefits. Appellant relates that the
next correspondence she received was a February 27, 2017 OWCP decision, which suspended her
wage-loss compensation and medical benefits. As explained above, the Board finds that OWCP
properly suspended entitlement to future compensation in accordance with 5 U.S.C. § 8123(d)
until the date on which she agrees to attend the examination.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective February 27, 2017, due to her failure to attend a
scheduled medical examination.

13

The Board notes that appellant was receiving Social Security Administration retirement benefits and OWCP did
not send her an election of benefits form to indicate whether she wanted to continue receiving these benefits or to
receive FECA benefits.
14

L.B., Docket No. 14-2005 (issued January 28, 2015).

15

Id.; C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

6

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 27, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

